Citation Nr: 1548657	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  15-33 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased disability evaluation in excess of 30 percent prior to September 8, 2014; and in excess of 50 percent after September 8, 2014 for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3. Entitlement to an increased disability rating for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to August 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2014 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In April 2015, before the U.S. Court of Appeals for Veteran's Claims (Court) the Veteran's attorney filed a notice of appeal of the Board's February 2015 decision denying the claims for a higher initial disability rating in excess of 30 percent prior to September 8, 2014, an increased disability rating in excess of 50 percent after September 8, 2014, and entitlement to a TDIU.

2. The Veteran's bilateral hearing loss has been manifested by no worse than Level III hearing acuity in the right ear and Level I hearing acuity in the left ear.





CONCLUSIONS OF LAW

1. The Board lacks jurisdiction over the issues of entitlement to an increased disability rating for service connection for PTSD and entitlement to a TDIU. because an appeal as to those issues is pending before the Court. 38 U.S.C.A. 
§§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2015).

2. The criteria for a disability rating for bilateral defective hearing in excess of 10 percent have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board has determined that it does not have jurisdiction over the asserted claim for an increased rating for PTSD. 

In November 2005, the Veteran filed an informal claim of service connection for PTSD. This claim was denied by the RO in a May 2006 rating decision. In June 2006, the Veteran filed a notice of disagreement (NOD) with the RO's decision. The RO continued its denial in an August 2006 Statement of the Case (SOC). A letter from the Veteran in September 2006 disagreeing with the RO's decision was accepted by the RO as a substantive appeal. In May 2008, the Board denied service connection for PTSD. In July 2008, the Veteran submitted a letter to the Board disagreeing with the Board's decision. The Veteran then filed a Notice of Appeal (NOA) to the Court. In a February 2009 decision, the Court dismissed the Veteran's appeal. 

In May 2010, the Veteran petitioned to reopen his claim of service connection for PTSD. In August 2010 the RO granted the petition and granted service connection for PTSD. A 30 percent rating was assigned effective May 2010. 

In January 2011, the Veteran filed an NOD disagreeing with the disability rating assigned. After receiving a February 2011 SOC continuing the denial of a higher initial rating, the Veteran, through his attorney, filed a March 2011 statement in lieu of a VA Form 9 substantive appeal. In April 2012, the Board denied a higher disability rating in excess of 30 percent. 

In an August 2012 decision, the Court granted the Veteran's motion to withdraw its mandate of April 2009, which implemented its February 2009 dismissal of the Veteran's appeal. The Court instructed the Board to rule upon the Veteran's July 2008 letter, which it construed as a motion for reconsideration. The Court dismissed the Veteran's then-pending appeal of the April 2012 Board decision. 

In September 2012, the Board found that the Veteran's July 2008 motion for reconsideration was moot in light of the RO's August 2010 grant of service connection for PTSD.

In August 2013, the Court remanded the Veteran's claim to the Board. In March 2014, the Board denied the Veteran's claim for an initial disability rating in excess of 30 percent. In May 2014, the Veteran, through his attorney, filed a motion for reconsideration with the Board. The Board denied that motion for reconsideration in May 2014.

In June 2014, the Veteran through counsel filed a notice of appeal with the Court, appealing the March 2014 BVA decision. While appellate proceedings were ongoing, in September 2014, the Veteran through counsel filed a claim for an increased disability rating for PTSD, and a claim for a total disability rating based on individual unemployability (TDIU). In a November 2014 rating decision, the RO increased the Veteran's disability rating from 30 percent to 50 percent, effective September 2014. 

In December 2014, the Court granted a November 2014 joint motion and remanded the Veteran's claim to the Board. In a February 2015 decision, the Board denied the Veteran's claims for a higher initial disability rating in excess of 30 percent prior to September 8, 2014, an increased disability rating in excess of 50 percent after September 8, 2014, and entitlement to a TDIU. Later in February 2015, the Veteran's attorney filed a motion for reconsideration with the Board. The motion was denied by the Board in March 2015. The Board is informed that in April 2015, the Veteran's attorney filed a notice of appeal of the Board's February 2015 decision with the Court. Appellate proceedings with the Court were undertaken up to and including the granting of the Veteran's motion to extend time to file the opening brief. The Court action is now pending.

However, shortly before the motion for reconsideration was filed, in January 2015 the Veteran filed a NOD with the RO, specifically as to the RO's assignment of a 30 percent rating prior to September 2014 and a 50 percent disability rating thereafter, to include entitlement to TDIU. The Veteran specifically referred to the November 2014 rating decision as the challenged rating action. In May 2015, the RO denied the Veteran's claim for an increased disability rating in excess of 50 percent and denied entitlement to a TDIU. In June 2015, the Veteran's attorney submitted a NOD with the RO's May 2015 decision. In August 2015, the RO issued an SOC continuing its previous denials. In September 2015, the Veteran's attorney submitted a VA Form 9 substantive appeal. In October 2015, the Veteran's attorney submitted a NOD with the RO, which she claimed "supplemented" the NOD she filed in January 2015 and added that the Veteran disagreed with the effective date of the award of service connection for PTSD.

Jurisdiction over the Veteran's claim for an increased rating for his service-connected PTSD and entitlement to a TDIU are still with the Court, as they have been since the Veteran appealed these same issues from the Board's February 2015 decision, the Board does not have jurisdiction over these claims. These claims are dismissed. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2015).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The Veteran was provided all required notice in a letter sent in September 2014.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Increased Disability Rating for Bilateral Hearing Loss

The Veteran contends an increased rating is warranted for his service-connected bilateral hearing loss. This disability has been rated as 10 percent disabling since December 2006. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2015). In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7.

In the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. As such, the Board will consider whether additional staged ratings are appropriate to the pending appeal, in which a staged rating has already been granted. 

Evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second. To evaluate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness. Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned. "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect. 38 C.F.R. § 4.85(b) (2015). In cases with exceptional patterns of hearing impairment as defined under 38 C.F.R. § 4.86 (2015), Table VIA is for application. In the present case, however, the Veteran's audio threshold and speech recognition scores for his bilateral hearing loss do not suggest an exceptional pattern of hearing impairment.

During the April 2015 VA audiological examination, pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
8000 Hz
Average 
Right
20
55
90
90
105
105+
64
Left
25
20
55
65
55
60
41

Maryland CNC speech recognition scores were 88 percent in the right ear and 94 percent in the left ear.

Using Table VI, the Veteran's April 2015 examination results revealed level III in the right ear and level I in the left ear. Combining these levels according to Table VII results in a noncompensable rating.

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the valid audiological examination report in April 2015 indicates that a noncompensable rating was warranted for the Veteran's bilateral hearing loss. There is no evidence that the Veteran met the criteria for a 20 percent rating, and the assignment of a schedular disability evaluation for hearing impairment is a purely mechanical application of the rating criteria. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bilateral Hearing Loss Extraschedular

The Board has considered whether the evaluation of the Veteran's service-connected bilateral hearing loss should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not complete account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted for the Veteran's service-connected bilateral hearing loss. A comparison of the Veteran's bilateral hearing loss symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards." 38 C.F.R. § 3.321(b). During the rating period on appeal, the Veteran's symptoms have been characterized by decreased hearing. These symptoms are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's bilateral hearing loss; consequently, the first step of the inquiry is not satisfied. Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's service-connected disorder and referral for extraschedular consideration is not warranted.


ORDER

The claim for an increased disability rating in excess of 50 percent for PTSD is dismissed.

The claim for entitlement to a TDIU is dismissed.

A disability rating in excess of 20 percent for bilateral hearing loss is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


